DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 7, 8, 16, and 19 have been amended.  Claims 13 and 20 are canceled.  Claims 7, 8 and 10-12, and 14-19 are pending for consideration in this office action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims7, 8 and 10-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to user and transaction card authentication, and more particularly, to user and transaction card authentication using a card overlay for touch screen interface interaction.  The present invention includes: a client device comprising a card reader and a touch screen interface graphically displaying a first location indicator having a first visual characteristic and a second location indicator having a second visual characteristic, wherein the first and second 
The prior arts in the field, such as WO2018048851A1; US20020108039A1; US20120290472A1, teaches the all of the limitations of claim 7 and 16 of the claimed invention, 
Furthermore, Examiner cannot find prior art of reference dated before 1/11/2019 that teaches the limitations of either claim 7 or 16.   Accordingly, since claim 7 and 16 each recites allowable subject matter, those claims dependent thereon are also allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	1/29/2022

/JAMES D NIGH/             Senior Examiner, Art Unit 3685